483 So. 2d 392 (1986)
Earline T. HENDERSON
v.
ALABAMA A & M UNIVERSITY, et al.
No. 84-754.
Supreme Court of Alabama.
January 24, 1986.
Joseph L. Battle, Huntsville, and Theron Stokes, Montgomery, for appellant.
Roscoe Roberts, Jr., of Watts, Salmon, Roberts, Manning & Noojin, Huntsville, for appellees.
MADDOX, Justice.
Neither appellant nor appellee cites any authority in support of their appellate arguments. "Where an appellant fails to cite any authority, we may affirm, for it is neither our duty nor function to perform all the legal research for an appellant." Gibson v. Nix, 460 So. 2d 1346, 1347 (Ala.Civ. App.1984); Ala.R.App.P. 28(a). See also, Stover v. Alabama Farm Bureau Insurance Co., 467 So. 2d 251 (Ala.1985); Guyton v. Guyton, 469 So. 2d 640, 641 (Ala.Civ. App.1985).
AFFIRMED.
TORBERT, C.J., and JONES, SHORES and ADAMS, JJ., concur.